Citation Nr: 1401086	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-45 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

 

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected post-surgical residuals of lung cancer.

2.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to October 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which issued a January 2010 rating decision granting the Veteran service-connection at zero percent for post-surgical residuals of lung cancer, effective from July 30, 2009.  In an October 2010 rating decision, the RO increased the rating to 30 percent, effective from the date of the grant of service connection.

The Board's May 2013 remand addressed the Veteran's claim for service connection for scars as secondary to his service-connected post-surgical residuals of lung cancer.  This claim was granted in a September 2013 rating decision.

The issue of depression on a secondary basis was previously referred in the May 2013 Board remand, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development of the Veteran's initial rating and TDIU claims.

In August 2013, the Veteran submitted two VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  These authorization forms contained contact information for Dr. A. G. L. and Dr. S. K. at the Greater Dayton Cancer Center.  However, to date, no attempt has been made to obtain these records.  VA's duty to assist includes attempting to obtain all relevant private treatment records identified by the Veteran.  See 38 C.F.R. § 3.159(c)(1) (2013).  As such, on remand, the AOJ should attempt to obtain these records.

Additionally, the Veteran contends he may be unable to follow substantially gainful employment as a result of his service-connected post-surgical residuals of lung cancer.  See, e.g., Veteran's Statement in Support of Claim, June 2013.  TDIU claims are to be liberally construed.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, a claim for a TDIU has been raised.  Id.; Rice v. Shinseki, 22 Vet. App. 447 (2009).  Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary, to include issuing appropriate notice and obtaining a medical opinion as to the effect of the Veteran's service-connected disabilities (post-surgical residuals of lung cancer; left leg snake bite scar; scar associated with lung cancer) on his employability.  

The record contains no information regarding the Veteran's employment status during the appeal period.  As a result, upon remand, the RO should obtain the Veteran's employment history from the Veteran's most recent employer.  See 38 C.F.R. § 3.159(c)(1).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding 
the claim for a TDIU.  Request the Veteran complete VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

2.  Request that the Veteran have his last employer complete and return VA Form 21-4192, Request for Employment Information.  Additionally, with any necessary assistance from the Veteran, obtain his employment records from July 2009 to the present.  Document all attempts to obtain this evidence.  If the RO is unable to obtain the requested information that fact must be documented in the Veteran's claims file.

3.  The Veteran should complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for each private medical provider who has treated his service-connected post-surgical residuals of lung cancer disability since October 2010, including clearly indicating the providers' name, address, dates of treatment and condition treated.  The AOJ should then obtain any relevant treatment records identified by the Veteran, including the records identified in the Veteran's two August 2013 VA Forms 21-4142 (Dr. A. G. L. and Dr. S. K.).  Any negative response should be appropriately documented into the record.

4.  After completion of the above, schedule an appropriate VA examination to ascertain the current nature and severity of the Veteran's service-connected post-surgical residuals of lung cancer.  The paperless claims file, including a copy of this remand, should be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

In addition, the examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (post-surgical residuals of lung cancer; left leg snake bite scar; scar associated with lung cancer) either singly or taken together, rendered him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner should specifically comment on the Veteran's June 2013 claim that since his operation he has not been able to work as he does not have the strength on the right side to do the necessary lifting associated with his trade and the August 2013 VA examination that found the Veteran's respiratory condition impacted his ability to work as he reported he is short of breath and "unable to do anything."

A full rationale must be provided for all stated medical opinions. 

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

5.  After completion of the above, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

